Citation Nr: 1139155	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1944 to December 1947.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2010, the Board remanded this matter to the agency of original jurisdiction (AOJ) for additional development.  That development complete the matter has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's current depressive disorder was caused by his active service.  


CONCLUSION OF LAW

The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


II.  Merits of the Veteran's claim

The Veteran contends that he currently suffers from a depressive disorder as the result of disciplinary action that occurred in 1947.  Initially, VA received a claim from his representative contending that his depression was secondary to hearing loss and tinnitus that were the result of his active service.  In the decision on appeal, the RO denied his claim on the basis that there was no evidence of depression during his service and that his depression was not caused by his hearing loss or tinnitus.  During a VA examination the Veteran contended that he became depressed due to a 1947 disciplinary procedure and he reiterated that contention in a statement received in November 2008.  In the instant decision, the Board grants his claim after resolving reasonable doubt in his favor as to two questions.  One of those questions involves weighing the evidence of whether his depression is etiologically related to his service.  The second question is whether his depression is the result of willful misconduct.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records contain no mention of any psychiatric disease or symptoms of psychiatric disease, including depression.  A report of physical examination at the time of discharge from active service includes that the Veteran's psyche, including neurasthenia, psychasthenia, depression, instability, and worries, was not abnormal.  This is evidence against his claim because it tends to show that depression did not have onset during his active service.  

The earliest post service treatment records associated with the claims file are VA treatment records beginning in 2003.  In January 2003, December 2003, January 2005, February 2006, and June 2006 depression screens were negative.  These screens were based on a series of two or three questions asked in the context of clinic visits.  The negative screens are some evidence against his claim in the sense that they are evidence against a finding that he has had continuous symptoms since service.  He has alleged such continuity of symptomatology and these inconsistent findings, based on his own statements are some evidence that his reports are not credible.  

June 2006 VA treatment records contain his first report of depressive symptoms.  There are extensive notes from a psychology consult in June 2006 and August 2006.  He reported that he has suffered depressive episodes since his discharge in 1947.  He reported that following his service in the south pacific during World War Two, he made a trip aboard ship to the Philippines during which time the Executive Officer ordered him to hold field day the next day but that he had no materials available to perform the duty, received a summary court martial for disobeying a direct order, and subsequently received a general discharge which has since been changed by the military to an honorable discharge.  He related that this sequence of events had caused him to suffer from depression.  Axis I diagnosis was major depressive disorder, recurrent, moderate.  

In February 2007 the RO granted service connection for tinnitus and hearing loss.  In April 2008, the Veteran's representative signed a statement that the Veteran was filing a claim for service connection of depression secondary to these conditions.  

In July 2007, the Veteran underwent a compensation and pension (C&P) examination provided through VA by QTC Medical Services.  The examiner recounted an accurate relevant history of the Veteran's depression as related by the Veteran.  he also indicated review of VA outpatient treatment records from 2006 to 2008.  He diagnosed major depressive disorder.  The examiner answered in the negative the RO's question of whether it was at least as likely as not that his depression was due to his hearing loss and tinnitus.  The rationale the examiner provided was as follows:  "The patient's depression was caused by the events that occurred in 1947 which resulted in a summary courts martial.  The hearing loss is not the cause."  

This report is evidence favorable to a finding that the Veteran's major depressive disorder was caused by his active service.  It is an adequate examination because the examiner provided sufficient detail as to the Veteran's depression and considered the relevant history of his depression.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As a threshold matter, the opinion is probative because he had sufficient facts before him and appears to have reliably applied reliable medical principles to those facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The rationale has to be gleaned from the fact that he considered more than one cause of the depression and interweaved the facts of the Veteran's service with his reported symptoms.  As such the Board finds this, the only expert evidence of record, to be of probative value and favorable to the Veteran's claim.  Id.  

Documentation exists of the event or events that the Veteran has reported as related to his symptoms.  Service personnel records include a report from June 1947 documenting that on June 28, during the 4 to 8 watch, the Veteran committed the offense of disregarding a lawful order in that he failed "to have the messenger of the 4-8 watch hold Field Day in the deck office."  He was tried by Deck Court in July 1947, the specification was found to have been proved, and he was reduced to the next inferior rating.  This then is in keeping with what the Veteran has described as to the facts of his disciplinary action although he was not tried by court martial but rather by deck court.  

There is however documentation of the court martial.  These records show that on September 23, 1947 the Veteran was tried by summary court martial for the offense of AOL from 1600 to 0745 on September 17, 1947, a period of one hour and forty five minutes.  The specification was found to be proved by plea and he was sentenced to 20 dollars lost pay per month for two months.  

There is some inconsistency in the Veteran's report of recurrent depressive symptoms since service, given his earlier depression screens.  Also, the Veteran reported during the examination that his  service treatment records were lost in the 1973 National Personnel Records Center fire.  His service treatment records are associated with the claims file and there is no indication that any records were lost in the fire.  These facts raise some questions as to his credibility.  

It must be noted that although the depression screen in June 2006 was negative, that same month he reported the depression.  The screen results therefore do not appear particularly probative.  His report of records lost in the fire is tangential.  Given that the events that caused his depression occurred near the end of his active service, the fact that  there were no reports of psychiatric symptoms during service is not afforded much weight.  Balancing these facts against the examination report, the Board finds that the evidence is at least in equipoise as to whether his current depressive disorder is due to service.  This doubt is resolved in favor of the Veteran, as required by statute, regulation, and case law.  

Now the Board turns to the question clearly raised by the in-service element in this case - whether his current disability is the result of his own willful misconduct and therefore not subject to VA benefits.  Two statutes provide for compensation for disability due to disease contracted or injury incurred in the line of duty during active military service.  Section 1110 of Title 38 of the U.S. Code applies to service during wartime and Section 1131 applies to service during peacetime.  Both statutes include that "no compensation shall be paid if the disability is a result of the veteran's own misconduct."  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Another statute, 38 U.S.C.A. § 3.105(a), provides that an injury or disease incurred during military service will be deemed to have occurred in the line of duty unless it was the result of the person's own willful misconduct.  

Several conditions are enumerated at 38 U.S.C.A. § 3.105(b) that, if present, result in the line of duty requirement not being met.  Those include avoiding duty by deserting or by absenting oneself without leave resulting in material interference with the performance of military duties, confinement under sentence of court-martial involving an unremitted dishonorable discharge, and confinement under sentence of a civil court for a felony.  

Regulation defines willful misconduct as "an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intention wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).  A preponderance of the evidence is required to support a finding of misconduct.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  

Here, the Veteran appears to have confused his offense that led to the summary court martial with the offense that led to a deck court.  Regardless, both the deck court and the summary court martial are so directly linked to the underlying offenses that they are arguably the proximate cause of his depression.  However, the offenses were not the kind that the Board finds to fit into the applicable regulatory or statutory definition of misconduct.  

As to the failure to follow an order, there is reasonable doubt that the Veteran's failure to conduct the field day involved conscious wrongdoing or known prohibited action or involved deliberate or intentional wrongdoing with knowledge of or wanton or reckless disregard of its probable consequences.  He has stated that he did not have the supplies to complete the task.  Moreover, the apparently minor nature of the offense causes the Board to have reasonable doubt that the Veteran engaged in conscious wrongdoing or that the probable consequences would have been what ensued.  For these reasons, the Board cannot find that this involved willful misconduct for VA benefits purposes.  

As to the offense of being absent without leave for one hour and forty five minutes, this nature of this offense, standing alone as it does, is such that the Board cannot find by a preponderance of the evidence that this met the definition of misconduct under 38 C.F.R. § 3.1(n) or sufficient for the Board to determine that resulted in material interference with his military duties.  

For these reasons, the Board must conclude that the Veteran's acts that led to his disciplinary action that directly led to his depressive disorder were not misconduct for VA purposes.  It is worth noting that the service department also viewed his offenses as minor, stating that these offenses along with two earlier offenses were "apparently minor in nature." This finding, along with his otherwise satisfactory conduct and proficiency averages, and his combat service during World War Two, were some of the reasons given by the service department for upgrading his discharge in July 2004.  Though this action by the service department is not of legal relevance to the Board's determination in this case, it is consistent with the Board's determination that his offenses did not constitute misconduct and thereby prohibit service connection for the disability flowing from those offenses.  

In summary, the evidence is in equipoise as to whether the Veteran's depressive disorder is the result of his active service and whether the cause of that disorder was his own willful misconduct.  Resolving that doubt in his favor, the Board must grant service connection for his depressive disorder.  


ORDER

Service connection for a depressive disorder is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


